Per Curiam.
By this appeal defendant attacks his plea of guilty conviction and sentence for assault to do great bodily harm less than the crime of murder. CL 1948, § 750.84 (Stat Ann 1962 Rev § 28.279).
A review of the arraignment and sentence and the briefs convinces this Court the attack is pro forma and lacks substance. There is no showing that any constitutional right of defendant was violated. People v. Dunn (1968), 380 Mich 693.
Affirmed.
T. G. Kavanagh, P. J., and Quinn and Miller, JJ., concurred.